—Order and judgment (one paper), Supreme Court, New York County (Lewis Friedman, J.), entered December 9, 1996, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Uncontradicted evidence of the parties’ course of dealing and performance under the subject agreement warrants summary dismissal of the complaint premised on the claim that plaintiff Irene Kantor was a partner in defendant partnership. There is no objective evidence of a manifestation of an intent to be bound by the terms asserted by plaintiffs, but only their own self-serving assertions as to their subjective understanding and private intent (see, Keis Distribs. v Northern Distrib. Co., 226 AD2d 967, 969). We have considered plaintiffs’ other arguments and find them to be without merit. Concur—Milonas, J. P., Rosenberger, Ellerin, Nardelli and Colabella, JJ.